Order, as resettled, staying all proceedings for the collection of a judgment affirmed, without costs, on condition, however, that the plaintiffs stipulate to try the case at the January term, 1933, that they further stipulate to join with the appellants in an application to the Trial Term to place the case on the calendar for that term, and that notice of trial be waived and that the case be tried when reached. In the event of plaintiffs’ failure so to stipulate within five days from the entry of an order upon this decision, the order is reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. No opinion. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.